MEMORANDUM OPINION
                                        No. 04-11-00616-CV

                                           Carrie BUNDE,
                                              Appellant

                                                  v.

                                            Cory BUNDE,
                                              Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-19474
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 7, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by January 9, 2012. Neither the brief nor a motion

for extension of time have been filed. On January 26, 2012 this court ordered appellant to file

appellant’s brief no later than February 8, 2012. Our order informed appellant that if she failed

to file the brief by this date, this appeal would be dismissed for want of prosecution. TEX. R.

APP. P. 38.8(a). Appellant has not responded; therefore, this appeal is dismissed. TEX. R. APP. P.

42.3(b).

                                                              PER CURIAM